                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

DEREK BRIGGS                                     §

VS.                                              §           CIVIL ACTION NO. 9:19cv56

VIRGINIA BECKSTEAD                               §

                          ORDER ADOPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

        Derek Briggs, proceeding pro se, filed the above-styled civil rights lawsuit. The court
referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge, for

consideration pursuant to applicable orders of this court. The Magistrate Judge has submitted a

Report and Recommendation of United States Magistrate Judge recommending that this case be

dismissed without prejudice pursuant to Federal Rule of Civil Procedure 41(b).

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.         No objections to the Report and

Recommendation were filed by the parties.

                                             ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A final judgment shall be entered dismissing

this lawsuit.

            So ORDERED and SIGNED January 27, 2020.




                                                      ____________________________
                                                       Ron Clark, Senior District Judge
